Case 1:16-cr-00631-DC Document 83 Filed 08/27/20 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA, )
Plaintiff, )
)

V. ) No. 16-CR-631 (DC)
)
)
NICHOLAS MITSAKOS, )
Defendant. )

 

The motion of Shon Hopwood for admission to practice Pro Hac Vice in the above-
captioned action is granted.
Applicant has declared that he is a member in good standing of the bar of the District of

Columbia and that his contact information is as follows:

Applicant’s Name: Shon Hopwood

Firm Name: Hopwood & Singhal PLLC

Address: 1701 Pennsylvania Ave NW, Suite 200
City / State / ZIP: Washington, DC 20006

Telephone: (402) 889-0588

Applicant having requested admission Pro Hac Vice to appear for all purposes as counsel
for Nicholas Mitsakos in the above-captioned action;

IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hac Vice in the
above-captioned case in the United States District Court for the Southern District of New York. All
attorneys appearing before this Court are subject to the Local Rules of this Court, including the

Rules governing discipline of attorneys.

Dated: 5- 27-2027 4

United States Bistrict/Ifagistrate Judge
v4 a a c of

 

 
